 
Exhibit 10.1
 
MODIFICATION AGREEMENT
 
THIS MODIFICATION AGREEMENT (the “Modification Agreement”) is entered into this
26th day of July 2012, by and between VISION-SCIENCES, INC., a Delaware
corporation (the “Company”) and LINCOLN PARK CAPITAL FUND, LLC, an Illinois
limited liability company (“Investor”). Capitalized terms used herein that are
not defined shall have the meaning ascribed to them in that certain Purchase
Agreement by and between the Company and Investor and dated as of April 27, 2012
(the “Purchase Agreement”).
 
WHEREAS, the Company and Investor desire to clarify and amend certain provisions
of the Purchase Agreement.
 
NOW THEREFORE, in consideration of the promises set forth herein and for other
good and valuable consideration the receipt and sufficiency of which are
acknowledged by the parties, the parties hereby agree as follows:
 
1.   The term “Available Amount” is hereby amended and restated as follows:
“Available Amount” means One Million Dollars ($1,000,000) in the aggregate,
which amount was purchased by the Investor in connection with the Initial
Purchase pursuant to Section 2 hereof prior to the date of this Modification
Agreement; provided, however, that from and after the time that the Company
shall no longer be subject to General Instruction I.B.6. of Form S-3 and the
Staff Interpretations (such date hereinafter referred to as the “Float Trigger
Date”), the “Available Amount” shall automatically be increased, without any
action by the parties hereto, by an amount equal to the lesser of (i) Twenty
Million Dollars ($20,000,000) and (ii) the maximum dollar amount of Common Stock
registered under the Registration Statement that shall remain available for
offer and sale by the Company under the Registration Statement as of the Float
Trigger Date (with such increased Available Amount subject to reduction by the
Purchase Amount actually purchased by the Investor each time the Investor
purchases shares of Common Stock pursuant to Section 2 hereof).”
 
2.  The term “Floor Price” is hereby amended and restated as follows: “Floor
Price” means Three Dollars ($3.00) (which shall be appropriately adjusted for
any reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction).”
 
3.  Section 2(c) of the Purchase Agreement is hereby amended and restated as
follows: “Purchase Price Floor. From and after the date of the Initial Purchase,
the Company and the Investor shall not effect any Purchases under this Agreement
on any Purchase Date where the Closing Sale Price on such Purchase Date is less
than the Floor Price.”
 
4.  Except as expressly set forth in this Modification Agreement, all other
provisions of the Purchase Agreement shall remain in full force and effect.
 
5.  The terms of Section 12 of the Purchase Agreement are incorporated by
reference herein.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
IN WITNESS WHEREOF, the Investor and the Company have caused this Modification
Agreement to be duly executed as of the date first written above.
 


 

 
THE COMPANY:
 
VISION-SCIENCES, INC.
 
By: /s/ Cynthia
Ansari                                                              
 
Name: Cynthia Ansari
 
Title: Chief Executive Officer
 


 
INVESTOR:
 
LINCOLN PARK CAPITAL FUND, LLC
 
BY: LINCOLN PARK CAPITAL, LLC
BY: ALEX NOAH INVESTORS, INC.
 
By: /s/ Jonathan
Cope                                                               
 
Name:  Jonathan Cope
 
Title: President

 